Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 27, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  157053                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157053
                                                                   COA: 340700
                                                                   Lenawee CC: 16-018195-FC
  KEITH DUANE HARVEY,
           Defendant-Appellant.

  _____________________________________/

        By order of July 27, 2018, the application for leave to appeal the November 30,
  2017 order of the Court of Appeals was held in abeyance pending the decision in People
  v Dixon-Bey (Docket No. 156746). On order of the Court, leave to appeal having been
  denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the application is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for reconsideration in light of People v
  Dixon-Bey, 321 Mich App 490 (2017).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 27, 2019
           t1120
                                                                              Clerk